Exhibit 1 AGREEMENT REGARDING ACQUISITION OF JOINT INSURED FIDELITY BOND WHEREAS, First Eagle Funds (“FEF”) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”), currently consisting of eight investment series, but which may from time to time consist of more or less such series; WHEREAS, First Eagle Variable Funds (“FEVF”) is an open-end management investment company registered under the 1940 Act, currently consisting of one investment series, but which may from time to time consist of more or less such series; WHEREAS, FEF and FEVF both desire to maintain a joint insured fidelity bond under Rule 17g-1 under the 1940 Act; and WHEREAS, the Board of Trustees of each of FEF and FEVF (including, in each case, a majority of the Trustees who are not “interested persons” of each within the meaning of the 1940 Act) have (i) determined that the amount and type of the proposed coverage under such joint policy as presented to the Boards is reasonable as to each of FEF and FEVF and (ii) made all other determinations applicable to such joint mutual fund liability insurance arrangements as are required under the 1940 Act; NOW THEREFORE, FEF and FEVF hereby agree as follows: 1.
